DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treating cystic fibrosis, in the reply filed on 12/09/2021, is acknowledged. Applicant’s election (species) without traverse of cholesterol (species of sterol); S4X and Q2X (species of mutation); airway (species of mode of administration), in the reply filed on 12/09/2021 is acknowledged.
Claims 3, 13-14, 23, 26-29, 31 and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 16-17, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boni et al (USP 7,544,369 B2).
Boni taught [abstract] a method of treating cystic fibrosis patients comprising the pulmonary administration, of an effective amount of a liposomal/complexed antiinfective, to the patient. The antiinfective was amphotericin B [col 2, line 46], and the lipid component of the liposome was cholesterol [claims 1 and 5].
The prior art disclosed compositions containing liposomal (cholesterol)/complexed antiinfectives (amphotericin B) [claims 1 and 5; col 2, line 46], for the treatment of cystic fibrosis patients [abstract]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Boni reads on claims 1-2, 8, 17 and 19-20.
Claim 9 is rendered prima facie obvious because Boni taught [col 8, lines 44-46] the lipid to drug ratio at less than 3 to 1; less than 2.5 to 1 and less than 1.1 to 1, by weight [claims 1, 14]. 
Three weight percentage of cholesterol is 0.0776 molar (3 % is 30 g/L, and 30 g/L cholesterol multiplied by mol/386.65 g cholesterol is 0.0776 M). One weight percentage of amphotericin B is 0.0108 molar (1 % is 10 g/L, and 10 g/L AmB multiplied by mol/924 g AmB is 0.0108 M). 
Two and a half weight percentage of cholesterol is 0.065 molar (2.5 % is 25 g/L, and 25 g/L cholesterol multiplied by mol/386.65 g cholesterol is 0.065 M). 
One point one weight percentage of cholesterol is 0.028 molar (1.1 % is 11 g/L, and 11 g/L cholesterol multiplied by mol/386.65 g cholesterol is 0.028 M). 
As such, Boni teaches molar ratios of the AmB to the chol at less than about 1:7 (e.g., 0.0108 AmB to 0.0776 chol); less than about 1:6 (e.g., 0.0108 AmB to 0.065 chol) and less than about 1:2.6 (e.g., 0.0108 AmB to 0.028 chol), or a molar range of the AmB to the chol from less than about 1:2.6 to about less than 1:7.

Boni taught the AmB and the sterol administered in a molar ratio in the range from less than about 1:2.6 to less than about 1:7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 16 is rendered prima facie obvious because Boni taught [col 7, lines 42-55] the resulting liposomes/complexes separated into homogeneous populations using methods well known in the art (e.g., separate pharmaceutical compositions can be administered).
Claims 21 and 23-24 are rendered prima facie obvious because Boni taught administration for inhalation by aerosol [col 4, lines 1-5].

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Boni et al (USP 7,544,369 B2), in view of Adler-Moore et al (Medical Mycology, 2016, 54(3), 223-231).
The 35 U.S.C. 103 rejection over Boni was previously discussed.
Additionally, Boni taught water [col 14, line 40], amphotericin B (previously discussed) and liposomes comprising HSPC [col 4, line 47], cholesterol (previously discussed) and DSPG [col 4, line 64].
Boni disclosed alpha-tocopherol as used to form liposomes, whereby the alpha-tocopherol reduced the toxicity of the enclosed agents [col 6, lines 47-56]. However, Boni did not specifically teach alpha-tocopherol. Furthermore, although Boni taught liposomal 
Nevertheless, Adler-Moore taught liposomal formulations of amphotericin B [title and abstract], where AmBisome is a commercially available formulation comprising [Table 1] amphotericin B, sucrose, HSPC, DSPG, cholesterol, alpha-tocopherol and disodium succinate hexahydrate). AmBisome has reduced toxicity, thereby minimizing the adverse effects of AmB on host tissues [page 224, 2nd and 3rd full paragraphs].
Since Boni taught liposomal formulations of amphotericin B, whereby liposomes with reduced toxicity of the enclosed agents were suggested, it would have been prima facie obvious to one of ordinary skill in the art to include AmBisome within the teachings of Boni. An ordinarily skilled artisan would have been motivated to include commercially available liposomal formulations of amphotericin B with reduced toxicity, thereby minimizing the adverse effects of AmB on host tissues, as taught by Adler-Moore [Adler-Moore page 224, 2nd and 3rd full paragraphs].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Boni et al (USP 7,544,369 B2), in view of Rowe et al (USP 10,960,018 B2).
The 35 U.S.C. 103 rejection over Boni was previously discussed.
Although Boni taught treating cystic fibrosis patients, as discussed, Boni was silent patients with Q2X and S4X gene mutations, as recited in claim 25.
Rowe taught [abstract] compositions and methods for treating and/preventing diseases and conditions (e.g., cystic fibrosis, at [col 15, line 37]) associated with premature termination mutations (e.g., Q2X and S4X, at [col 15, lines 51-52]), comprising 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Rowe (e.g., treating subjects having Q2X and S4X gene mutations) with those of Boni (e.g., treating subjects having cystic fibrosis). The ordinarily skilled artisan would have been motivated to treat cystic fibrosis patients, as taught by Rowe [Rowe; col 15, lines 37 and 51-52; Table 1]).
Generally, it is prima facie obvious to combine the active agents of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition with active agents to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Boni (liposomal formulations of amphotericin B) and Rowe (amphotericin), for the treatment of cystic fibrosis, each as taught individually by Boni [Boni; abstract; col 2, line 46], and by Rowe [Rowe; col 15, line 37; Table 1].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612